Title: To George Washington from the Board of War, 4 October 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Octr 4th 1779
        
        The Bearer Samuel Potts Esqr. is ⟨desirous⟩ of ⟨conferring⟩ with his Brother Mr John Potts on the Lines. His Brother is about taking his Departure for England. As his Request comes most properly within your Excellency’s Determination we have referred Mr Potts to you making no Doubt of your granting him what he requires if you can with Propriety. We believe Mr Potts entitled from his Character ⟨illegible⟩ Confidence the Situation of our Affairs will admitt. We have the Honour to be with the most sincere Regard & Respect your very obedt servants
        
          Richard PetersBy order
        
      